Citation Nr: 0512754	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  94-48 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to an effective date for an award of 
additional compensation benefits for dependents, Brandy and 
Joshua.  


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1973.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, so that additional 
development could be undertaken.  Following the RO's attempts 
to complete the requested actions, the case was returned to 
the Board for further review.  

The issue of entitlement to an earlier effective date for an 
award of additional compensation benefits for dependents, 
Brandy and Joshua, has been added to the issue previously 
developed for review by the Board.  Such issue is within the 
Board's jurisdiction based on the veteran's submission of a 
notice of disagreement in February 2004, and subsequent 
action has not entirely satisfied such disagreement.  (The 
Board notes that the veteran believes that benefits are 
warranted from September 1, 1996.)  As well, no statement of 
the case as to that matter was subsequently prepared and 
furnished by the RO to the veteran.  See Manlincon v. West, 
12 Vet.App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board's November 2003 remand of this case was entered 
primarily to ensure compliance with The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which became law in November 2000.  In 
such remand, the Board specified three particular items of 
which the RO was to notify the veteran.  Each such 
notification was accomplished through the RO's January 2004 
correspondence to the veteran.  That notwithstanding, full 
notice to the veteran of the evidence and information needed 
to substantiate his claim for service connection for a 
psychiatric disorder, inclusive of post-traumatic stress 
disorder (PTSD), and the division of responsibility between 
VA and himself in obtaining Federal and non-Federal records 
has not been achieved to this point.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Charles v. 
Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  In the absence of 
complete notice, the chronological steps required of the 
adjudication process, as set forth in Pelegrini v. Principi, 
18 Vet.App.112 (2004), have also not been met.  As such, 
further remand is required.  

Notice is also taken that the Board in its November 2003 
remand specifically requested that the veteran identify all 
non-VA health care providers who examined or treated him for 
his claimed PTSD from 1988 to 1993.  On remand, the veteran 
was never asked specifically to identify the aforementioned 
health care providers.  Rather, he was advised by the RO's 
January 2004 letter to complete authorizations for release of 
medical records, albeit without specifying which medical 
providers and for what time period non-VA medical records 
were needed.  The only specific reference in that portion of 
the January 2004 letter was the request that the veteran 
complete an authorization for treatment obtained at Lincoln 
Trail Hospital.  Further actions are needed to comply with 
the Board's directive.  Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

Lastly, it is noted that, on remand, the RO never adjudicated 
this matter under the changes to 38 C.F.R. § 3.304(f) 
effectuated in June 1999 and made effective March 7, 1999, as 
cited by the Board in its remand.  See 64 Fed. Reg. 32808 
(1999).  Rather, the supplemental statement of the case of 
February 2005 cites to the prior version of that regulation.  
Corrective action is thus in order.

Accordingly, this matter must again be REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the veteran of what information and 
evidence are still needed to substantiate 
his claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  Such notice 
must include full citation to the 
provisions of 38 C.F.R. § 3.304(f), as in 
effect on and after March 7, 1997.  The 
veteran must also be notified what 
portion of any necessary evidence VA will 
secure, and what portion he himself must 
submit.  He must also be advised to 
submit all pertinent evidence not already 
on file that he has in his possession, 
and that, if requested, VA will assist 
him in obtaining pertinent treatment 
records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  The AMC/RO must request in writing 
that the veteran identify all non-VA 
health care providers who between January 
1988 and June 1993 examined or treated 
him for his claimed PTSD.  The AMC/RO 
must attempt to obtain records of 
examinations and treatment from those 
health care providers the veteran 
identifies, for inclusion in the claims 
folder.

3.  Any and all records of VA medical 
treatment compiled since October 2004 
which pertain to the veteran's claimed 
acquired psychiatric disorder, including 
PTSD, must be obtained and made a part of 
the claims folder.  

4.  Upon completion of the development 
prescribed above, the RO must review all 
of the medical evidence of record to 
determine the earliest PTSD diagnosis and 
the stressor events relied upon by 
examiners who made that diagnosis.  If, 
and only if, credible supporting evidence 
that those stressor events actually 
occurred is received, then the veteran 
must be afforded VA evaluations and 
examinations described below.

5.  If credible supporting evidence is 
obtained of stressor events relied upon 
for the earliest diagnosis of PTSD, the 
veteran must be afforded VA psychological 
testing and evaluation.  The claims file 
must be sent to the examiner for review.

(a)  The examiner must 
carefully review this decision 
and postservice treatment 
records, particularly the 
records that show the earliest 
diagnosis of PTSD.

(b)  Testing should include the 
Minnesota Multiphasic 
Personality Inventory, second 
edition.  If scores are 
elevated on any scales, rather 
than attributing that result to 
possibilities, such as a "cry 
for help" or prevarication, 
the examiner should render an 
opinion, based on sound medical 
judgment, experience, knowledge 
of the facts of the case, and 
interview of the veteran, as to 
the actual cause of the 
elevated scores.

(c)  Axis II diagnoses must not 
be deferred.  If testing and 
evaluation result in diagnoses 
on both Axis I and Axis II, the 
examiner must distinguish 
symptoms attributable to each 
diagnosis.

(d)  If PTSD is diagnosed, the 
examiner must identify the 
events, with names of 
individuals involved, dates, 
and the places where the 
claimed events occurred that he 
or she believes the veteran 
experienced that meet the 
Diagnostic and Statistical 
Manual of Mental Disorders, 4th 
edition (DSM-IV), category A, 
diagnostic criteria for PTSD.  
If the veteran claims to have 
forgotten the details of events 
he claims to have experienced, 
and the examiner relied upon 
those forgotten events to 
diagnose PTSD, the examiner 
must explain how the appellant 
"reexperiences" events he 
cannot remember.  The examiner 
must explain how, if the 
veteran reexperiences stressor 
events that occurred in 
service, he could cite so many 
different stressor events to 
various examiners.  Further, 
the examiner must explain how 
the stressor events are 
persistently reexperienced, 
explain how stimuli are 
persistently avoided, and 
identify persistent symptoms of 
increased arousal.  The 
examiner must indicate whether 
the veteran demonstrates 
agitation and arousal when his 
experiences are probed, and 
must also indicate whether he 
has true flashbacks, 
accompanied by disorientation, 
or whether he merely has 
recollections.  Finally, the 
examiner must distinguish PTSD 
attributable to inservice 
events from that attributable 
to preservice and postservice 
events.

6.  If the veteran is afforded VA 
psychological testing and evaluation 
then, after associating with the file the 
report of the psychological evaluation 
prescribed above, the veteran must be 
afforded a psychiatric examination.  The 
claim file must be sent to the examiner 
for review.

(a)  The examiner must 
carefully review this decision 
and postservice treatment 
records, particularly the 
records that show the earliest 
diagnosis of PTSD, and the 
examination report should 
reflect that review.

(b)  Axis II diagnoses must not 
be deferred.  If examination 
results in diagnoses on both 
Axis I and Axis II, the 
examiner should distinguish 
symptoms attributable to each 
diagnosis.

(c)  If PTSD is diagnosed, the 
examiner must identify the 
events, with names of 
individuals involved, dates, 
and the places where the 
claimed events occurred, that 
he or she believes the veteran 
experienced that meet the DSM-
IV category A diagnostic 
criteria for PTSD.  If the 
veteran claims to have 
"forgotten" the details of 
events he claims to have 
experienced, and the examiner 
relied upon those forgotten 
events to diagnose PTSD, the 
examiner must explain how the 
appellant "reexperiences" 
events he cannot remember.  The 
examiner should explain how, if 
the veteran reexperiences 
stressor events that occurred 
in service, he could cite so 
many different stressor events 
to various examiners.  Further, 
the examiner must explain how 
the stressor events are 
persistently reexperienced, 
explain how stimuli are 
persistently avoided, and 
identify persistent symptoms of 
increased arousal.  The 
examiner must indicate whether 
the veteran demonstrates 
agitation and arousal when his 
experiences are probed, and 
must also indicate whether he 
has true flashbacks, 
accompanied by disorientation, 
or whether he merely has 
recollections.  Finally, the 
examiner must distinguish PTSD 
attributable to in-service 
events from that attributable 
to preservice and postservice 
events.

7.  Following the completion of the 
foregoing actions, any examination report 
must be reviewed.  If either report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

8.  The RO must furnish a statement of 
the case addressing the issue of 
entitlement to an earlier effective date 
for an award of additional compensation 
benefits for dependents, Brandy and 
Joshua.  The veteran is hereby notified 
that he can only perfect an appeal as to 
this issue by filing a timely VA Form 9, 
Appeal to the Board of Veterans' Appeals, 
within 60 days of the RO's issuance of 
the statement of the case.  

9.  Lastly, a new rating decision must be 
prepared and the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, inclusive 
of PTSD, must be readjudicated based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law.  
Consideration must also be accorded, as 
applicable, to 38 C.F.R. § 3.304(f), as 
in effect from March 7, 1997.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  No 


inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



